Citation Nr: 1739715	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-08 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  A transcript of the hearing is of record.

This Board previously remanded this issue to the Agency of Original Jurisdiction (AOJ) in May 2016 for additional development.  The case has now returned to the Board for additional appellate action.


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran's sarcoidosis is not related to his active duty service, and that it did not manifest to a compensable degree within a year of his separation.


CONCLUSION OF LAW

The criteria for service connection for sarcoidosis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA fulfilled its duty to notify by providing the Veteran with proper notice in a letter dated May 3, 2010.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other evidentiary development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Concerning VA's duty to assist, the Veteran's service treatment records have been obtained, available pertinent post-service medical records have been obtained, and no outstanding records have been identified by the Veteran.  The Board therefore finds that no additional evidence which may aid the Veteran's claims being adjudicated herein or might be pertinent to the bases of the claims has been submitted, identified, or remains outstanding, and the Board's duty to assist has therefore been satisfied. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  VA examinations contained in the record, relevant to the issues being decided herein, discussed all applicable medical principles and are adequate upon which to decide the claims at issue.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted that are applicable this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

There is no indication that any failure on the part of VA to provide additional notice or assistance would reasonably affect the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Applicable Law and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all other evidence, including pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Sheldon v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

The Veteran is currently diagnosed with sarcoidosis, which is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service is applicable.  See Walker v. Shinseki, 708 F.3d 1331 (2013).  To establish the existence of a chronic disease in service, a veteran must show both a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease is shown in service, there is no "nexus" requirement for compensation, so long as there are no intercurrent causes to explain the post-service manifestations of the chronic disease.  Id.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Presumptive service connection may also be established for certain chronic diseases, including sarcoidosis, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the one year presumptive period for sarcoidosis, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307.

III.  Sarcoidosis

The Veteran contends that service connection is warranted for sarcoidosis.  As indicated at his March 2016 Board hearing, he claims that his exposure to jet fuel fumes during his 20 years of active duty service caused his sarcoidosis.  However, the record does not indicate that he complained of or exhibited symptoms consistent with sarcoidosis during active duty, and he was not diagnosed with sarcoidosis until several years after he was discharged.  

The Veteran testified at his March 2016 hearing that the first time he realized he was having issues with his breathing was probably after five or six years of being in the military, when he was diagnosed with sinus problems.  The Veteran's spouse testified that she noticed that he was experiencing chronic sinus infections with wheezing and difficulty breathing as early as 1984 or 1985.  The Veteran is service connected for sinusitis and rhinitis, and his service treatment records document extensive treatment related to his sinus problems.  His service treatment records do not indicate any specific complaints related to difficulty breathing, but show frequent complaints related to allergies and sinus congestion.  The records reflect that the Veteran reported frequent congestion with occasional productive coughing, but consistently indicate that his chest and lungs were clear.  Further, a March 1984 x-ray report stated the "heart and lungs appear normal" and "impression normal chest" and a September 1989 pulmonary function study indicated a diagnosis of "normal."  Therefore, the Veteran's service treatment records do not evidence a manifestation of symptoms sufficient to identify sarcoidosis during service, and he is not entitled to presumptive service connection under 38 C.F.R. § 3.303(b).  

The Veteran indicated in a March 2010 statement that he began having unaccountable pain in August 2008.  A March 2010 letter from the Veteran's pulmonologist indicated that he underwent a mediastinoscopy after exhibiting mediastinal adenopathy, and was eventually diagnosed with sarcoidosis in November 2008.  He stated that he did not know how long the Veteran had sarcoidosis, but it was entirely possible that he had it during his active military duty from 1979 to 1999.  He explained that sarcoidosis can be quiescent and asymptomatic for a person's entire life.  A separate March 2010 treatment note from the Veteran's physician at Moody Air Force Base also indicated that he could not be certain how long he had sarcoidosis, and that it could have been asymptomatic for years prior to his diagnosis.  

In a September 2016 VA examination, the examiner determined that it was less likely as not that the Veteran's sarcoidosis had its onset during, or is otherwise related to, his active service, to include exposure to jet fuel fumes.  The examiner explained that the Veteran's service treatment records do not show a diagnosis of sarcoidosis or the entertainment of a diagnosis of sarcoidosis, and noted he was not diagnosed with sarcoidosis until nine years after his active service.  She stated that, according to medical literature, sarcoidosis "is a multisymptom disorder of unknown etiology," and "[i]t has been hypothesized that sarcoidosis is associated with several occupational and environmental exposures."  The examiner further noted that "only beryllium and its salts have been shown to produce granulomata that are similar to that seen in sarcoidosis," and "despite intensive efforts, studies have largely failed to identify an external agent or agents responsible for sarcoidosis."  She concluded by indicating that sarcoidosis was not listed as a potential health effect from jet fuel on the Agency for Toxic Substances and Disease Registry website.

The Veteran has not claimed, and the medical evidence of record does not indicate, that he experienced a manifestation of symptoms related to sarcoidosis consistent with a compensable rating under Diagnostic Code 6846 within one year of his discharge from active duty.  See 38 C.F.R. § 4.97.  Accordingly, the Veteran is not entitled to presumptive service connection under 38 C.F.R. §§ 3.307, 3.309(a).  

The Board has considered the statements of the Veteran connecting his current sarcoidosis to service, specifically due to his exposure to jet fuel and fumes, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran and his Spouse are competent to testify as to observable symptoms, but finds that neither of their opinions as to the cause of his sarcoidosis can be accepted as competent evidence. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

Additionally, the Board has considered all relevant medical opinions relating to the etiology of the Veteran's sarcoidosis.  The Board affords limited probative value to both March 2010 opinions stating that his sarcoidosis could have been present during active military duty because it can remain asymptomatic and quiescent.  The opinions rely solely on speculation and do not address the Veteran's claim that his sarcoidosis is a result of his exposure to jet fuel fumes, or otherwise provide an etiological connection to his active duty service.  Conversely, the September 2016 VA examiner's opinion that his sarcoidosis was not related to his active duty, including his exposure to jet fuel fumes, was supported by medical literature and referenced the absence of sarcoidosis as a potential health effect from jet fuel fumes on the Agency for Toxic Substances and Disease Registry's website.  The VA examiner's opinion is based upon a well-reasoned rationale based upon a review of the entire medical record, as well as relevant scientific and medical references, and accordingly the opinion is entitled to substantial probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

The competent evidence of record shows that the first evidence of the Veteran's claimed disability occurred years after his separation from active duty, and is further against finding a nexus between the Veteran's sarcoidosis and his active duty.  Therefore, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for sarcoidosis is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


